DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I drawn to claims 1-17 in the reply filed on 11/24/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner notes that Applicant has stated that Applicant’s election is not to be construed as, and does not constitute, acquiescence that the claims as filed are drawn to two separate inventions, however, no arguments have been presented with regard to the restriction itself.  Therefore, this election has been treated as an election without traverse.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/20.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer cage for a plurality of outer cages with the outer cages of adjacent spools being in keyed engagement with one another to 

The drawings are objected to because in Figure 1, drawing element 142 (on the top right half of the figure between elements 102 and 152) should be changed to drawing element --136--to designate the outer peripheral surface.

The drawings are objected to because in Figure 2, drawing element 142 (on the top right half of the figure between elements 142 and 152) should be changed to drawing element --136--to designate the outer peripheral surface.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 6 recites “an outer cage” and “a plurality of outer cages”.  There is no corresponding language in the specification.

The disclosure is objected to because of the following informalities:
Paragraph 15, line 2 – replace “if” before “fluidly” with --is--.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “wherein each of the plurality of spools includes an outer cage for a plurality of outer cages, the outer cages of adjacent spools being in keyed engagement with one another to prevent rotation of the plurality of spools when the shaft is rotating”.  It is not clear 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki U.S. Patent No. 7,815,194.

With regard to claim 1, and as seen in Figure 1, Suzuki discloses a rotary union, comprising:
a housing (at 1) having a cylindrical bore extending through a body of the housing, the cylindrical bore being substantially straight;
a shaft (at 2) rotatably mounted in the cylindrical bore, the shaft having a longitudinal axis extending along a centerline of the bore;

a plurality of spools (at 4,10,4 and 4,10,4) disposed in alternating fashion between the plurality of annular plates, the plurality of spools sealably engaging the cylindrical bore and being rotatably engaged with the housing so as not to rotate with the shaft, each of the plurality of spools being disposed between two adjacent annular plates from the plurality of annular plates, each of the plurality of spools comprising:
a radially extending wall (radially extending portion of 10) having a fluid passage (at 5) extending radially therethrough; and
two seal rings (at 4, 4) slidably disposed along the longitudinal axis and biased in opposite directions so that the two seal rings slide against side faces of the two adjacent annular plates when the shaft is rotating;
wherein the shaft, the plurality of annular plates and the plurality of spools are arranged to assemble in a stacked arrangement, the stacked arrangement being insertable as a whole into the cylindrical bore of the housing.

As best understood by Examiner, Suzuki discloses wherein each of the plurality of spools includes an outer cage for a plurality of outer cages, the outer cages of adjacent spools being in keyed engagement with one another to prevent rotation of the plurality of spools when the shaft is rotating.

Allowable Subject Matter
Claims 8-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

With regard to claim 8, the prior art of record does not teach or suggest a multiple passage rotary union with the combination of a housing including a unitary body having a bore extending therethrough between two bore openings, the housing including a plurality of fluid outlet openings disposed at different axial locations along a centerline of the bore and extending from the bore through the housing; a bearing disposed in each of the two bore openings; a shaft extending through the bore, the shaft rotatably mounted in the bore via the bearings, wherein the shaft forms a plurality of fluid passages therethrough, each of the plurality of fluid passages extending from an axial opening on an end face of the bore to a radial opening disposed at an axial distance along a longitudinal axis of the shaft, the axial opening and the radial opening of each of the plurality of passages being fluidly connected via a media channel extending within the shaft and parallel to the longitudinal axis at an offset radial distance relative to a centerline of the shaft, which coincides with the centerline of the bore when the shaft is disposed in the bore; wherein the plurality of fluid passages includes at least: a first passage having a first axial opening connected to a first radial opening by a first media channel; a second passage having a second axial opening connected to a second radial opening by a second media channel; and a third passage having a third axial opening connected to a third radial opening by a third media channel, wherein the third radial opening is disposed between the first and second radial .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claims 2-5, the prior art of record does not teach or suggest wherein a first fluid passage extends from a first opening on an axial end-face of the shaft, through a first media channel extending parallel to the longitudinal axis through at least a portion of the shaft, through a first radial passage formed in one of the plurality of annular plates, and through a first outlet passage formed in the housing in combination with the rotary union of claim 1.

With regard to claim 7, the prior art of record does not teach or suggest a nut threadably engaged on a free end of the shaft, the nut applying an axial force on the stacked arrangement in combination with the rotary union of claim 1.

Conclusion
Cannings, Takahashi and Gulde are being cited to show examples of the general mechanical state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FANNIE C KEE/Examiner, Art Unit 3679